Citation Nr: 0505833	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  97-26 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease at C3-C4 with 
degenerative arthritis and retrospondylosis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine.  


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from an April 1997 rating determination, by the Roanoke, 
Virginia, Regional Office (RO).  

During the course of this appeal, service connection was 
granted for residual scarring of the left hand.  An initial 
noncompensable rating was assigned.  There was disagreement 
with the initial rating, so staged ratings are for 
consideration.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

1.  Degenerative disc disease at C3-C4 with degenerative 
arthritis and retrospondylosis is manifested by.

2.  Degenerative disc disease of the lumbar spine is 
manifested by.  


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 20 
percent for degenerative disc disease at C3-C4 with 
degenerative arthritis and retrospondylosis, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Code 5293 (1999).

2.  The criteria for an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5293-5295 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.   

The veteran's claim for service connection for several 
disabilities, including those at issue, was received in 
November 1996.  Based on the veteran's service medical 
records and a January 1997 VA orthopedic examination, service 
connection was granted for degenerative disc disease of the 
cervical and lumbar spine.  Noncompensable ratings were 
assigned for each disorder.  The veteran perfected a timely 
appeal as to these issues.  The Board remanded these issues 
for further development in August 1998.  In correspondence 
dated in August 1998, the RO requested that the veteran 
provide additional information regarding treatment of the 
back.  They informed him that when that information was 
received, the RO would endeavor to obtain those records.  
Thereafter, based on additional information, the RO, in 
August 2001, increased the rating for the cervical spine to 
20 percent, and the lumbar spine to 10 percent, effective the 
dated of the veteran's original claim.  The file was returned 
to the Board, and remanded in June 2003 for further 
development.  Correspondence to the veteran in December 2003 
provided him with information regarding VCAA, and a July 2004 
supplemental statement of the case included the law and 
regulations addressing VCAA.

For the reasons enumerated above, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985). 

Factual Background

Service connection for degenerative disc disease at C3-C4 
with degenerative arthritis and retrospondylosis and for 
degenerative disc disease of the lumbar spine was awarded in 
April 1997.  Noncompensable ratings were assigned for each 
disorder.  The veteran perfected an appeal as to these 
issues.

Service medical records reveal that the veteran was diagnosed 
with degenerative disc disease of the cervical spine.  
Likewise, service medical records show complaints of low back 
pain for at least 15 years in service.

The veteran was afforded a VA medical examination in January 
1997.  He gave a history of neck pain, which, on CT scan, was 
diagnosed as pronounced retrospondylosis.  He complained of 
constant neck pain, and used traction nightly on the neck.  
He used several medications.  He also gave a history of low 
back pain.  Examination of the spine showed no postural 
abnormalities or deformities.  Gait was normal.  There were 
no paravertebral muscle spasm. range of motion, in degrees, 
was as follows:


Cervical Spine
Lumbar Spine
Flexion
40
90
Extension
30
30
Lateral flexion 
(bilateral)
30
30
Rotation 
(bilateral)
60
35

The diagnoses were: Degenerative arthritis of the lumbar 
spine and retrospondylosis of the cervical spine.  

A VA neurological examination was also performed in January 
1997.  Regarding the spine, gait was normal with good tandem.  
There was 5/5 strength in all muscle groups.  Deep tendon 
reflexes were 2+ throughout with bilateral downgoing toes.  
The diagnoses were:  Herniated disc at the L5-S1 level, and 
C5-6 and C4-5 retrospondylosis.

January 1997 X-ray studies of the spine noted degenerative 
joint disease of C5-C6, and a normal lumbar spine.

In November 1998, the veteran underwent a VA neurological 
examination.  He complained of neck pain and a burning 
sensation where the scapula met the spine.  He had 
experienced this sensation three times in the last year, and 
each time the flare-up lasted three or four days.  Those 
episodes required the use of medication and traction.  
Regarding the low back pain, it was aggravated by prolonged 
standing and running.  An attack could last three weeks.  He 
had experienced these attacks three times in the last year.  
On objective examination, the examiner could not find any 
muscle spasm in the back.  No crepitations were appreciated.  
There was limitation of motion of 10 degrees in the cervical 
spine in both lateral flexion and lateral rotation, 
bilaterally.  Range of motion of the lumbar spine was full.  
Deep tendon reflexes were 2+ and symmetrical.  The clinical 
impressions were degenerative disc disease  of the cervical 
spine with chronic and episodic neck pain, and degenerative 
disc disease of the lumbar spine with chronic and episodic 
low back pain.

In a February 1999 addendum to the November 1998 VA 
neurological examination, the physician noted that a CT scan 
of the cervical spine revealed no cord compression, or 
indentation or central disk disease or any lateral 
protrusion.  X-ray films revealed degenerative osteoarthritis 
.

The veteran was scheduled for VA medical examinations in 
April and December 2003.  He was informed of the 
examinations.  Each time, he failed to report for the 
scheduled examinations.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

The RO determined that the veteran's DDD of the lumbosacral 
spine was 10 percent disabling under Code 5293, 
intervertebral disc disease. 38 C.F.R. § 4.71a. A 10 percent 
rating is assigned when disability from intervertebral disc 
disease is mild. A 20 percent rating is in order when the 
disability is moderate with recurring attacks.

At the outset, the Board must point out that in 2002, the 
rating criteria for evaluating impairment of the spine was 
revised.  However, because none of the evidence of record is 
dated later than 1999, the revised criteria cannot be applied 
in this instance for either the cervical or lumbar spine 
disorders.

It is unfortunate that the veteran has not responded to VA 
attempts to evaluate his disabilities.  The duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991).  

Cervical Spine

The veteran's cervical spine disability is currently 
evaluated as 20 percent disabling under Diagnostic Code 
(Code) 5293, intervertebral disc syndrome.  38 C.F.R. § 
4.71a.  A 20 percent rating is assigned when the disability 
from intervertebral disc syndrome is moderate with recurring 
attacks.  If the disability is severe, characterized by 
recurring attacks, with intermittent relief, a 40 percent 
rating is in order.  The maximum schedular rating is 60 
percent, which is warranted when the disability is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  VA has 
determined that intervertebral disc syndrome involves loss of 
range of motion.  Therefore, 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under Code 5293, 
even if the disability is already assigned the maximum rating 
available for limitation of motion under another diagnostic 
code.  VAOGCPREC 36-97.

Other potentially applicable diagnostic codes provide for 
disability ratings greater than 20 percent.  However, there 
is no evidence of a fractured vertebra, such that Code 5285 
is not appropriate.  In addition, there is no evidence of 
cervical spine ankylosis required for evaluation under Code 
5287.  There is mild limitation of cervical spine motion for 
a rating of no more than 10 percent under Code 5290.  See 
Code 5003 (degenerative arthritis is rated according to 
limitation of motion of the affected joints).  However, 
considering the other symptoms of pain and weakness, the 
Board finds that the symptomatology is best rated under Code 
5293.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

Considering the evidence of record, the Board finds that the 
evidence does not support a rating greater than 20 percent 
for the cervical spine disability.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3.  Subjectively, the veteran complains of 
constant pain in the neck.  Examination revealed only mild 
limitation of motion, no spasm, and normal reflexes.  
Considering the evaluative criteria of Code 5293 and 38 
C.F.R. §§ 4.40 and 4.45, the Board finds this symptomatology 
consistent with a 20 percent rating. 38 C.F.R. § 4.7.

Lumbar spine

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  VA has 
determined that intervertebral disc syndrome involves loss of 
range of motion such that 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under Code 5293.  
VAOGCPREC 36-97.  In this case, there is no objective medical 
evidence of limitation of motion, tenderness, crepitation or 
muscle spasm.  In fact, the disability is only manifested by 
complaints of pain and X-ray evidence of disc disease.  
Accordingly, even considering the factors associated with 
functional loss, the Board cannot conclude that the 
disability picture more nearly approximates the criteria 
required for a rating greater than 10 percent.  38 C.F.R. §§ 
4.7, 4.40, 4.45.


ORDER

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease at C3-C4 with 
degenerative arthritis and retrospondylosis is denied.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine is 
denied.  



__________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


